        Case: 1:20-cv-00046-DAS Doc #: 25 Filed: 02/12/21 1 of 2 PageID #: 573



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


DAIVD LEE FAULKNER                                                                      PLAINTIFF

v.                                                       CIVIL ACTION NO. 1:20-CV-46-DAS

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                                       FINAL JUDGMENT

       Plaintiff David Lee Faulkner filed a Complaint for Judicial Review of Social Security

Decision of the unfavorable decision of the Commissioner of Social Security regarding an

application for supplemental security income. Docket 1. The parties have consented to entry of

final judgment by the United States Magistrate Judge under 28 U.S.C. § 636(c), with any appeal

to the Court of Appeals for the Fifth Circuit. Docket 19. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, and the applicable law and having heard

oral argument, finds that the Commissioner’s decision should be affirmed.

       The plaintiff argues the ALJ erred at Step 2 in finding his lumbar spine impairment non-

severe, but the court finds substantial evidence exists to support this finding. Specifically, the

objective medical evidence of record consistently documents mild degenerative changes to the

plaintiff’s lumbar spine and does not contain any evidence of any related functional limitations.

The court also finds the ALJ did not fail to develop the record. Because substantial evidence

supports the ALJ’s finding that the plaintiff’s lumbar spine impairment is non-severe, it follows

that the ALJ did not abuse his discretion in declining to order a consultative examination as it

relates to this impairment.
        Case: 1:20-cv-00046-DAS Doc #: 25 Filed: 02/12/21 2 of 2 PageID #: 574



       Accordingly, the Court finds there is no reversible error, and the Commissioner’s

decision is supported by substantial evidence in the record. Therefore, the decision of the

Commissioner is hereby AFFIRMED.

       SO ORDERED, this the 12th day of February, 2021.

                                             /s/ David A. Sanders
                                             UNITED STATES MAGISTRATE JUDGE
